Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION
This Office action is in response to applicant’s communication received on December 20, 2021, wherein claims 1-16 and 18-20 are currently pending and have been allowed.


Allowable Subject Matter
Claims 1-16 and 18-20 are allowed.


Reasons for allowance
As per the independent claims the following is an examiner's statement of reasons for allowance: The prior art of record most closely resembling Applicant's claimed invention are Hegazi, (US 2014/0032255), Maithell et al., (US 2005/0216324), and Mitti et al., (US 2014/0350984).
Hegazi provides  tracking of the progress of scheduled tasks, and for schedule optimization of projects using a heuristic method. In an embodiment, the method comprises: starting the time-cost trade-off (TCT) process by resetting project activities to their cheapest options with the longest project duration; while in any TCT cycle all critical activities are not crashed, selecting and crashing the cheapest critical activities one-by-one to reduce the project's critical path; when in any TCT cycle all critical project 
Maithell illustrates constructing a schedule that better achieves one or more business goals by generating a schedule optimized for at least one business goal comprising either a business objective or a business constraint. The present system and method, in addition to using information about the set of tasks, any information about constraints about the tasks, the available resources, the time to complete the tasks, all costs and any additional information in relation to the available resources, the present method, also uses information about the costs associated with the project, the sales revenues or fees earned by the project, customer satisfaction and alternative resources, in order to generate an optimized schedule meeting one or more defined business goals.
Mitti relate to creating a schedule to assign one or more workers to a project on one or more dates based on project information and/or worker information. Resource data (e.g., workers, equipment, tools, among others) and project data (e.g., location, type, cost, client, lead time, parts needed, among others) can be evaluated by an aggregation component in which a manager component can create a schedule that includes at least one worker and an assignment to the project based on the evaluation of the resource data and/or the worker information.



As per the dependent claims these claims depend on the allowed independent claims and incorporate the limitations thereof, and are therefore allowed for at least the same rationale as applied to the independent claims, and incorporated herein.


101 discussion:
Examiner is persuaded and agree with Applicant’s discussion presented in Applicant’s Remarks on pages 14-17.  Additionally, a claimed invention is patent-eligible if it includes an “inventive concept . . . in the ordered combination of claim limitations that transform the [judicial exception] into a particular, practical application.” Bascom, 827 F.3d at 1352. An abstract idea can be integrated into a practical application if it is structured to reflect a specific implementation that a person engaged in the task being performed would not have likely used. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1316 (Fed. Cir. 2016) (quoting Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 596 (2013)).  Additionally, in the context of Step 2A prong 2, an additional element may have integrated the exception into a practical application if it “reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field.” 2019 Revised Guidance, 84 Fed. Reg. at 55 (citing, e.g., DDR Holdings, LLC. v. Hotels.com, L.P., 773 F.3d 1245, 1258–59 (Fed. Cir. 2014)).
	The current claim directed to an improvement to computer functionality and an improvement in the technical field because it is directed to “resource optimization tool that processes a plurality of inputs identified as requirements to complete a project…operate as an optimization module that is 
The concept in the independent claims “reflects an improvement in the functioning of a computer” and does not merely include “instructions to implement an abstract idea on a computer” or use “a computer as a tool to perform an abstract idea.” See 2019 Revised Guidance, 84 Fed. Reg. at 55.
The concept in the independent claims is structured to reflect a specific implementation that a person engaged in project management and resource optimization (i.e., the underlying abstract idea) would have been unlikely to use. See McRO, 837 F.3d at 1316. That is, while numerous techniques for managing projects and optimizing resources and schedules are well-known or have been documented, nothing of record suggests that the claimed steps of “resource optimization tool that processes a plurality of inputs identified as requirements to complete a project…operate as an optimization module that is configured to perform, at an initial point of the project, a first data processing procedure on a task data component of each of the plurality of inputs, the network interface being configured such that a plurality of network-connected personal computing devices associated with the resource optimization tool are in operative networked communication with the resource optimization tool via the network interface, the optimization module configured to return a first optimization result based on the first data processing procedure; and 10325512.2-2-while the project is in progress, detect and sequentially process an exogenous disturbance inputted into the optimization module at a subsequent point during the project different from the initial point, the exogenous disturbance being a quantifiable event directly changing at least one of the task data components of the plurality of inputs associated with the project and having been entered into the resource optimization tool via receipt and processing by the resource optimization tool of an electronic transmission including data representing the exogenous disturbance from one or more of the plurality of network-connected personal computing devices using the network interface, the optimization module configured to perform a second data processing procedure on the 
The claimed application of using, as also stated by the Applicant, “a plurality of network-connected personal computing devices associated with the resource optimization tool" to be "in operative networked communication with the resource optimization tool via the network interface," so that "an exogenous disturbance" can be "inputted into the optimization module at a subsequent point during the project different from the initial point," with the exogenous disturbance "having been entered into the resource optimization tool via receipt and processing by the resource optimization tool of an electronic transmission including data representing the exogenous disturbance from one or more of the plurality of network- connected personal computing devices using the network interface;” where the optimization module can "perform a second data processing procedure on the exogenous disturbance" and "return a second optimization result, the second optimization result being based on the exogenous disturbance and the second data processing procedure and representing an optimization of the first optimization result, wherein the resource optimization tool is configured to replace the first optimization result with the second optimization result to facilitate dynamic updating of data associated with the requirements to complete the project, and wherein the first and second optimization results are a maximum rate of return on the plurality of inputs inputted into the resource optimization tool, the SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1167–68 (Fed. Cir. 2018). Moreover, the claimed concept of the independent claims focuses on a specific means or method that improves the technicality of the management and optimization models using specific type combination of technical and computing components. The claimed concept is not being “directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery.” CardioNet, LLC v. InfoBionic, Inc, 955 F.3d 1358, 1368 (Fed. Cir. 2020), cert. denied sub nom. InfoBionic, Inc. v. Cardionet, LLC, 141 S. Ct. 1266 (2021) (quoting McRO, 837 F.3d at 1314).
For these reasons, the claimed concept in the independent claims include additional recitations that integrate the underlying abstract idea into a practical application.
Regarding step 2B, the May 4, 2016 memo states that “[i]t is important to remember that a new combination of steps in a process may be patent eligible even though all the steps of the combination were individually well known and in common use before the combination was made (Diehr). Thus, it is particularly critical to address the combination of additional elements, because while individually-viewed elements may not appear to add significantly more, those additional elements when viewed in combination may amount to significantly more than the exception by meaningfully limiting the judicial exception.”  In this case the combination of the additional elements amount to significantly more than the exception for the same reasons presented above in the “practical application” (step 2A prong 2 analysis).  Additionally, in DDR, the court held that computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. Here, the technical performed functions of “computer-optimized managing of projects, the resource optimization tool comprising (i) a network interface, (ii) a plurality of distributed computing devices in operative networked communication with 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. For example, some of the pertinent art is as follows:
Offenmuller et al., (US 8,121,716): Discusses displaying in a first screen area a hierarchy of successive workflow steps that collectively define a workflow of different software applications in form of a tree structure, wherein each displayed workflow step defines a different entry point of a corresponding software application, including different software applications located physically remote from each other, such that individual displayed workflow elements act as user-selectable entry points for starting the corresponding individual software applications upon user selection of the individual displayed workflow elements, wherein display of the hierarchy of the successive software applications can be altered to show different function related tree structures depending on a user role, wherein the function is selected from the group consisting of: production, planning, report and system and wherein the user role further determines access authorizations and display option, and displaying state information of an individual software application that has been selected in the first screen area in a second screen area, a user 
Salvaggio (US 2015/0066548): Discloses managing a portfolio of projects, the method comprising: (a) receiving, into the computing device, input from a user comprising data (soft data) concerning one or more of the projects either in an active portfolio (inflight project) or that is being considered for inclusion in a portfolio (candidate project); (b) receiving, into the computing device, input from a system comprising data (hard data) concerning one or more of the projects either in an active portfolio (inflight project) or that is being considered for inclusion in a portfolio (candidate project); (c) combining these two data inputs by a rational mathematical formula to enable them to provide a greater field of intelligence for project portfolio management; (d) establishing and selecting the optimization criteria which includes a broad base for said criteria including multiple funding sources; (e) setting up the problem with an extensible and inclusive algorithm that allows; i the employment of a Branch and Bound Simplex algorithmic process; ii multi-period planning for projects; iii pre-requisites and co-requisites; iv multi-role resources; v factoring for resource proficiency; vi optional confidence levels to project estimates; vii inclusion of standard models such as the MIT model of portfolio classification; viii the creation of additional models that are complimentary or supplementary to the said standard models making the system responsive to the dynamics of the environment; ix the employment of a singular Objective Function allowing the user to optimize a single attribute at the expense of others or; x the employment of Full Spectrum Optimization across all said criteria and; xi the ability to run complex sensitivity analysis on the results of the said Full Spectrum Optimization; (f) periodic execution of question sets for the portfolios that are driven by payback values of the projects and the resource utilizations on a role-by-role basis; (g) 
Dromgold (US 2007/0150327): Provides for facilitating the management of a project. The method includes receiving task data, associated resource data, associated timing data and associated task-related dependency data. This data is typically arranged to be viewed in a task-centric manner through a task-centric display interface where for each task or event all corresponding resources and a series of attributes associated with the tasks or events including the timing of the tasks or events, the human resources allocated to the tasks or events and task related dependency links. The task, timing and task-related dependency data is then grouped for each resource and the entries may be stored in a data store. The grouped data is then graphically represented on a resource-centric display interface from a resource-centric perspective as a compilation of a project management plan so that for each resource, the task, timing and task-related dependency data is collectively displayed relative to said resource in a one-to-many relationship

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392. The examiner can normally be reached M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/GURKANWALJIT SINGH/Primary Examiner, Art Unit 3683